Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 1 of 9




   EXHIBIT G –
 DECLARATION OF
STEVE C. YUN, M.D.




                                                                APP00057
     Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 2 of 9




                               Declaration of Steve C. Yun, M.D.

                          Diplomate, American Board of Anesthesiology

                                PO Box 2132, Orange, CA 92859



June 21, 2121



I, Steve C. Yun, M.D. declare as follows:

I am a physician licensed to practice in the State of California. I have been licensed since 1998. I
received my Board Certification in Anesthesiology in 2001, and was re-certified in 2011. I
received my B.S. degree from the University of Wisconsin-Madison and my M.D. from the
U.S.C. School of Medicine (Los Angeles, CA). I completed my residency training in
anesthesiology at the U.C.L.A. Medical Center (Los Angeles, CA). I have been in private
practice since 2000, and have a full-time clinical practice. I am an active staff member at
Saddleback Memorial Medical Center (Laguna Hills, CA). A copy of my curriculum vitae is
attached.

I have reviewed the following materials:


   1. The NDOC Protocol dated June 9, 2021, and as amended on June 21, 2021 (ECF No. 93-

       1 and No. 99-1);
   2. Plaintiff’s Motion for Preliminary Injunction and Stay of Execution, dated June 18, 2021,

       ECF No. 98;

   3. Plaintiff’s Motion for Stay of Execution, dated April 21, 2021, ECF No. 10;

   4. Plaintiff’s Motion for Temporary Restraining Order with Notice and Preliminary

       Injunction, dated April 16, 2021, ECF No. 6;

   5. Plaintiff’s Exhibit 12, ECF No. 4-12;

   6. Plaintiff’s Exhibit 11, ECF No. 4–11;

   7. Plaintiff’s Exhibit 10, ECF No. 4-10;


Page | 1



                                                                                         APP00058
     Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 3 of 9




   8. Plaintiff’s Exhibit 3, ECF No. 4-3; and

   9. Plaintiff’s Complaint, dated April 16, 2201, ECF No. 2.


As an anesthesiologist, I am very familiar in the use, pharmacokinetics, and pharmacodynamics
of opioids, ketamine, and cis-atracurium. I am also familiar with the use and effects of potassium
chloride and potassium acetate. I have reached the following conclusions based on my 20+ years
of experience as a full-time anesthesiologist in private practice:




   1. Opioids and ketamine have been reliably used for decades to help achieve a state of
       analgesia, unconsciousness, and unresponsiveness to painful stimuli in tens of millions of
       patients. I personally have used opioids (and in particular, fentanyl and alfentanil) and
       ketamine in thousands of patients.
   2. The opioids, fentanyl and alfentanil, are synthetic opioids that produce intense analgesia.
       Clinically, high therapeutic doses of fentanyl and alfentanil almost always produce
       unconsciousness and unresponsiveness to painful stimuli. In clinical practice, high
       therapeutic doses of intravenous fentanyl would range from 250-500 mcg, and high
       therapeutic doses of intravenous alfentanil would range from 2,500 – 5,000 mcg. Without
       medical intervention, high clinical doses of fentanyl and alfentanil would result in the
       death of a subject.
   3. Opioids produce intense analgesia, cognitive disorientation, and even euphoria. Indeed,
       these are the reasons that often lead people to abuse, misuse, and become addicted to
       opioids. A person receiving a large dose of opioids would reliably be in a state of intense
       analgesia, unconsciousness and even euphoria.
   4. At therapeutic levels, there are side effects that can occur with opioids such as chest wall
       rigidity and lack of complete unconsciousness. However, in my clinical practice, any
       significant opioid-induced rigidity begins after a patient loses consciousness. This clinical
       finding has been confirmed in a classic study that found subjects who had fentanyl-
       induced chest wall rigidity were apneic, unresponsive and had no recall (1).




Page | 2



                                                                                         APP00059
     Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 4 of 9




        In clinical practice, large doses of opioids will produce unconsciousness in the vast
        majority of patients, but unconsciousness cannot be guaranteed. However, the supra-
        excessive doses of fentanyl (2,500 mcg) and alfentanil (25,000 mcg) proposed by the
        State of Nevada go well beyond any reasonable clinical dose and would certainly produce
        rapid, intense analgesia, unconsciousness and unresponsiveness to painful stimuli. A
        second supra-therapeutic dose of either fentanyl or alfentanil is further guarantee that the
        subject would be unconscious and unresponsive.
   5. Ketamine is an intravenous agent that reliably produces analgesia, unconsciousness and
        can be used solely as a general anesthetic agent. In clinical practice, a dose of 0.5 to 2
        mg/kg intravenously is used to reliably induce a state of general anesthesia where the
        subject in unconscious, unaware, and unresponsive to painful stimuli. In clinical practice,
        an induction dose of ketamine is typically 140-200 mg intravenously for most adult
        males. At clinical doses, there are potential side effects of ketamine such as heavy
        salivary secretions, emergence delirium and other psychotropic effects. However, with
        large, supra-therapeutic doses of ketamine (such as 1000 mg intravenously as proposed
        by the State of Nevada), the incidence of any adverse effects becomes moot as such a
        large dose of ketamine would rapidly (within 30-60 seconds) produce a profound, deep
        state of general anesthesia that with medical intervention (i.e. airway support) would take
        many hours to dissipate. Without medical intervention and airway support, a large supra-
        therapeutic dose would be fatal in any subject within minutes. A second, supra-
        therapeutic dose of ketamine would only further ensure a state of complete general
        anesthesia in any subject.


   6.      Cis-atracurium is a paralytic agent that is used clinically to produce muscle relaxation. A
        typical clinical dose of cis-atracurium is 14-20 mg intravenously for most adult males. A
        supra-therapeutic dose of 200 mg intravenously would certainly cause profound, deep
        muscle paralysis in any subject. A second supra-therapeutic dose would be unnecessary
        but would further ensure that the subject is profoundly and completely paralyzed. Other
        than paralysis, I am not aware of any other side effects of cis-atracurium (for e.g., I have
        not witnessed any pain on injection with this agent). Regardless, given the massive supra-



Page | 3



                                                                                            APP00060
Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 5 of 9




                                                                APP00061
Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 6 of 9




ATTACHMENT 1 –
     CV




                                                                APP00062
 Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 7 of 9




                      Steve C. Yun, M.D.
                             210 N. Tustin
                          Santa Ana, CA 92705



BOARD CERTIFICATION

2001                   American Board of Anesthesiology

2011                   Re-certified by the American Board of Anesthesiology


TRAINING/EDUCATION

07/1997-06/2000        Residency in Anesthesiology
                       UCLA Medical Center, Los Angeles, CA

07/1996-06/1997        Internship in General Surgery
                       University of Illinois-Chicago Medical Center

09/1991-05/1996        M.D. with Honors (Dean’s Scholar)
                       University of Southern California

09/1987-05/1991        B.S. with Honors (Dean’s Scholar)
                       University of Wisconsin-Madison

ACADEMIC APPOINTMENTS

2017-present           Lecturer, Dept. of Pediatric Dentistry
                       Loma Linda University School of Dentistry

2015-present           Clinical Professor
                       Western University School of Medicine, Pomona, CA

2004-2016              Clinical Investigator
                       West Coast Clinical Trials, Inc., Long Beach, CA

2008-2016              Clinical Investigator
                       Associated Gastroenterology Medical Group Research
                       Studies, Anaheim, CA.




                                                                          APP00063
 Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 8 of 9




PROFESSIONAL APPOINTMENTS

April 2016 - Present        Conscious Sedation & General Anesthesia Examiner
                            Dental Board of California

April 2016- Present         Surveyor
                            American Association for Accreditation of Ambulatory
                            Surgery Facilities

February 2014 – Present     Medical Director
                            Beverly Hills Integrated Surgery Center

2011- April, 2014           Medical Director
                            Alicia Surgery Center, Laguna Hills, CA

2008-2011                   Medical Director
                            Four Seasons Surgery Center, Anaheim, CA.

2010-2017                   California Society of Anesthesiologists District Delegate




HONORS/AWARDS/PUBLICATIONS

2007, ’10, ’13, ’16, ’17, ‘19 Physician of Excellence
                              Awarded by Orange County Medical Association

2007                        Anesthesiologist of the Year
                            Fresh Start Surgical Gifts, Encinitas, CA

2001                        “Practice Guidelines for Adult Sedation and Analgesia.”
                            With R. Steadman. In Sedation Analgesia for Diagnostic &
                            Therapeutic Procedures. Edited by S. Malyviya. Humana
                            Press.




CLINICAL RESEARCH EXPERIENCE:

2010   A Randomized, Double-Blind, Parallel Pharmacokinetic and Safety Study of 3
       Doses of *** versus *** in Healthy Normal Volunteers (WCCT).




                                                                                 APP00064
 Case 3:21-cv-00176-RFB-CLB Document 108-7 Filed 06/24/21 Page 9 of 9




2011   Randomized, Double-Blind, Placebo-Controlled, Ascending Single-Dose Study to
       Evaluate the Safety, Tolerability, Pharmacokinetics, and Pharmacodynamics of
       *** in Healthy Young and Elderly Subjects (WCCT).

2012   Placebo-Controlled, Ascending Multiple-Dose Study to Evaluate the Safety,
       Pharmacokinetics and Pharmacodynamics of *** in Healthy Young and Elderly
       non-Japanese Subjects, and Healthy Young Japanese Subjects (WCCT).

2013   A Two-Part, Randomized, Double-Blind, Placebo-Controlled, Single Dose Study
       to Assess the Safety, Tolerability, Pharmacokinetics and Lung Levels of ***
       Inhalation Solution (*** inhalation solution) Administered to Healthy Volunteers
       (WCCT).
2016   A Randomized, Double-Blind, Placebo-Controlled, Single Ascending Dose Study
       of Intravenously Administered *** in Healthy Subjects (WCCT).

2016   A Phase 3, Multicenter, Randomized, Double-Blind, Placebo- and Active-
       Controlled Study of *** for the Treatment of Moderate to Severe Acute Pain after
       Bunionectomy (AGMG).

2016   A Randomized, Double-Blind, Placebo-Controlled, Parallel Group, Multiple
       Ascending Dose Study to Assess the Safety, Tolerability, Pharmacokinetics, and
       Pharmacodynamics of Orally Administered *** in Healthy Subjects (WCCT).


HOSPITAL APPOINTMENTS

       Saddleback Memorial Medical Center, Laguna Hills, CA. (Active)
       Rady’s Children’s Hospital, San Diego, CA. (Courtesy)
       Placentia Linda Medical Center, Placentia, CA. (Courtesy)



MEMBERSHIPS                 American Society of Anesthesiologists
                            California Society of Anesthesiologists
                            American Dental Society of Anesthesiology’
                            California Dental Society of Anesthesiology
                            California Society of Pediatric Dentistry


CERTIFICATIONS              Advanced Cardiac Life Support
                            Pediatric Advanced Life Support




                                                                 Updated March 2020




                                                                                 APP00065
